Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148636                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148636
                                                                    COA: 315914
                                                                    Midland CC: 11-008207-AR
  MICHAEL GOOD,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARKMAN, J. (dissenting).

         I would grant leave to appeal to consider whether the trial court’s decision to
  exclude evidence of the complainant’s alleged threat to a prosecution witness, as well as
  evidence of the complainant’s alleged statement of an intention to get involved in a fight
  on the evening of the criminal incident for which defendant was convicted, violated
  defendant’s statutory or constitutional right to present a defense. See Chambers v
  Mississippi, 410 US 284 (1973); People v Barrera, 451 Mich 261 (1996); MCL 763.1.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2014
           h0617
                                                                               Clerk